211-/5
                               ELECTRONIC RECORD




COA#       05-13-00218-CR                        OFFENSE:        21.1


           Darren Dwyone Green v. The State
STYLE:     ofTexas                               COUNTY:         Dallas

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    Criminal District Court No. 4


DATE: 02/25/2015                 Publish: NO     TC CASE #:      F11-62506-K




                        IN THE COURT OF CRIMINAL APPEALS



         Darren Dwyone Green v. The State
STYLE:   of Texas                                     CCA#:
                                                                      am-;s
          PRO SE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         re/is <?</                                  JUDGE:

DATE:     y»/»       ;2/%   'XO/S'                   SIGNED:                             PC:

JUDGE:        r<=-                                    PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD